Fourth Court of Appeals
                               San Antonio, Texas
                                    December 6, 2019

                                   No. 04-19-00666-CR

                                     Jerry FARRISH,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR7407
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER
       The State’s Motion to Extend Time to File State’s Brief is hereby GRANTED. Time is
extended to December 10, 2019

      It is so ORDERED on December 6, 2019.


                                                            PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court